DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the crossbar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauto (5,427,394).
Consider Claim 1, Lauto discloses a shopping cart (10), wherein a gripping region (65) of a push handle (18) is arranged in a longitudinal direction of the shopping cart (10) or at an angle of up to 30 towards the longitudinal direction of the of the shopping cart in such a way that when gripping the push handle to push the cart, forearms of a user assume a position whose direction of movement is directed toward the body of the user.
Consider Claim 2, Lauto discloses all the features of the claimed invention, as described above, and further discloses wherein the gripping region (65) of the push handle is arranged in such a way that when gripping the push handle to push the cart, the elbows are slightly flexed and the palms of the hands are facing each other.
Consider Claim 5, Lauto discloses all the features of the claimed invention, as described above, and further discloses wherein the push handle (65) has the following shapes selected from the group of bar-shape (65), oval, oval downwardly open, circular, circular downwardly open, rectangular or rectangular downwardly open.
Consider Claim 7, Lauto discloses all the features of the claimed invention, as described above, and further discloses wherein the gripping region (65) is further arranged behind the crossbar (16c) attached to the shopping cart (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed basis for all invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauto (5,427,394).
Consider Claim 3 and 6, Lauto discloses all the features of the claimed invention, as described above, and further discloses wherein two push handles on the shopping cart are arranged at a distance from each other but does not specifically disclose a distance of between 50cm and 90cm from each other or a distance of between 60 cm and 80 cm from each other.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the push handles a distance of between 50cm and 90cm from each other or a distance of between 60 cm and 80 cm from each other, since it has In re Aller, 105 USPQ 233.
Consider Claim 4, Lauto discloses all the features of the claimed invention, as described above, and further discloses wherein the gripping area of the push handle has a distance relative to the ground but does not specifically disclose a distance of 70cm to 130cm relative to the ground.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the push handles a distance of 70cm to 130cm relative to the ground, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments, see Pgs. 4-5, filed 28 OCT 2021, with respect to the rejection(s) of claim(s) 1-2 and 5 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lauto (5,427,394).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618